DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein each of the drain switching elements comprises a gate terminal controlled by an associated bit position of the digital trim codes, a source terminal coupled to a corresponding drain terminal of an associated transistor of the plurality of transistor pairs, and a drain terminal coupled to selected drain terminals of further ones of the drain switching elements” claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 which states “a drain terminal coupled to selected drain terminals of further ones of the drain switching elements” it is not clear which a drain terminal it the applicant referring to that would coupled to selected drain terminals of further ones of the drain switching elements and which selected drain terminals of further ones is 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-12 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomsen et al (hereinafter, Thomsen) (US 9,503,113 B1).
Regarding claim 1, Thomsen (Fig. 2) discloses a circuit comprising: a reference circuit (not shown, see US 6118395, reference of Kim, Fig. 6, where Vref1 and Vref2 being provided to the decoder) configured to produce a set of reference voltages; a digital-to-analog conversion “DAC” circuit (see Fig. 2 of Thomsen, DAC 100) comprising a plurality of transistor pairs (see transistor in switch network 106), wherein each pair  among the plurality of transistor pairs is configured to provide portions of adjustment currents for an operational amplifier (see column 10, lines 58-63, Amplifier) based on the set of reference voltages and sizing among transistors of each pair (which considered as intended use); and drain switching elements  (see transistors as shown in switch network 109, Fig. 2 of Thomsen) coupled to drain terminals of the transistors of 
Regarding claim 2, wherein the digital trim codes are applied to gate terminals of the drain switching elements during active cycles of the operational amplifier (see above discussion, amplifier), and wherein the drain switching elements can be configured to inactivate during inactive cycles of the operational amplifier.
Regarding claim 3, wherein the drain switching elements (see Fig. 2 of Thomsen, switches 109 being connected to drain terminals of transistors of each pair) can be configured to provide the adjustment currents to an input stage of the operational amplifier, wherein pairs of output terminals of the drain switching elements are coupled to form the adjustment currents to adjust imbalances between input transistors of the input stage of the operational amplifier.
Regarding claim 7, wherein each pair among the plurality of transistor pairs corresponds to a different bit position in the digital trim codes, and comprises transistor geometry properties that correspond to respective portions of the adjustment currents (see Fig. 2 of Thomsen, decoder 118).
Insofar claim 9 is understood, wherein each of the drain switching elements (transistor 109-0) comprises a gate terminal controlled by an associated bit position of the digital trim codes, a source terminal (of transistor 109-0) coupled to a corresponding drain terminal of an associated transistor of the plurality of transistor pairs.
Regarding claims 10 & 16,Thomsen (Fig. 2) discloses an operational amplifier trim circuit comprising: storage elements (e.g. decode 118) configured to hold at least two reference voltages produced by a reference circuit (not shown, see US 6118395, 
Regarding claim 11, wherein each of the transistor pairs comprises a first transistor (e.g. transistor 106A1) configured to provide a first portion of the trim current of an associated transistor pair, and a second transistor (e.g. 106A2)configured to provide a second portion of the trim current of the associated transistor pair (as can be seen.
Regarding claim 12, wherein a first pair of switching elements (e.g. transistors 109-0 & 109-2) is coupled to a drain terminal of the first transistor (106A1), and a second pair of switching elements (109-1 & 109-3) is coupled to a drain terminal of the second transistor (106A2); and wherein the first pair of switching elements and the second pair of switching elements selectively provide at least a portion of the trim current as controlled by portions of the control code applied to gate terminals of the first pair of switching elements and the second pair of switching elements.
Regarding claim 15, wherein the trim current is formed by selective coupling of ones of the drain terminals of the transistors among the transistor pairs to an input stage of the operational amplifier (see column 10, lines 58-63, Amplifier), wherein the .

Allowable Subject Matter

Claims 4-6, 8, 13-14 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 & 5 call for among others, the reference circuit comprising one or more bandgap reference elements configured to produce one or more source reference voltages; and a sample and hold circuit configured to sample the one or more source reference voltages according to a sample rate and store representations of the one or more source reference voltages for presentation as the set of reference voltages, wherein the one or more bandgap reference elements are decoupled from the sample and hold circuit after each sample of the one or more source reference voltages.
Claim 6 calls for among others, wherein the set of reference voltages comprises a first reference voltage coupled to first gate terminals of each of the plurality of transistor pairs, and a second reference voltage coupled to second gate terminals of the plurality of transistor pairs.
Claim 8 calls for among others, wherein each transistor among the plurality of transistor pairs comprises a gate terminal coupled to one among the set of reference voltages, a source terminal coupled to a current supply, and a drain terminal coupled to 
Claims 13 & 14 call for among others, the reference circuit comprising one or more bandgap reference elements configured to produce the at least two reference voltages; and the storage elements configured to sample the at least two reference voltages and store samples of the at least two reference voltages, wherein the one or more bandgap reference elements are decoupled from the storage elements after each sample of the at least two reference voltages.
Claim 17 calls for among others, in the storage elements, sampling the reference voltages and storing samples of the reference voltages, wherein one or more bandgap reference elements that produce the reference voltages are decoupled from the storage elements after each sample of the reference voltages.
Claim 18 calls for among others, in control circuitry, applying the control code during an active cycle of the operational amplifier to gate terminals of the drain switching elements, and coupling the storage elements to one or more bandgap reference elements that produce the reference voltages during a sample time.
Regarding claim 19, in control circuitry, receiving an indication of the active cycle of the operational amplifier and responsively altering the control code from an inactive code to an active code; and in the control circuitry, determining the sample time and responsively coupling the one or more bandgap reference elements to the storage elements from a previously decoupled state.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843